DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election, without traverse, of Group I: claims 1-27, 30-55, 57-85, 87-103 and 105-109, in the “Response to Election / Restriction Filed” filed on 08/23/22 is acknowledged and entered by Examiner. 
This office action considers claims 1-109 are thus pending for prosecution, of which, non-elected claims 28-29, 56, 86 and 104 are withdrawn, and elected claims 1-27, 30-55, 57-85, 87-103 and 105-109 are examined on their merits. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an illumination unit, a spectral detection unit, a processing unit” in claim 1; “a sorting unit” in claim 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 4-5, 22-27, 30, 32, 37-39, 52-55, 58-62, 65 are rejected under 35 U.S.C. 102(a1) as being anticipated by Honda et al. (US20080024778) (hereinafter Honda) [cited in the IDs filed by the applicant].
As of claims 1 and 37, Honda discloses a spectral identification system and method for spectrally analyzing a flow of objects, the system/method comprising:
 a conveying roller [(adsorption drum-type conveyor 11), Fig. 1], having a longitudinal rotation axis and an outer lateral periphery defining a conveying surface (12) to support and transport objects along a conveying path from a feed end to a discharge end, (see Figs. 1-3 and paragraphs [0037] - [0043]); 
an illumination unit comprising (a pair of near-infrared light sources and a light guide (4)) configured to project illumination towards an illumination zone intersecting the conveying path to illuminate the flow of objects on the conveying surface (T), paragraph [0039]; 
a spectral detection unit configured to detect object light emanating from the flow of objects in the illumination zone upon illumination by the illumination light and output spectral data representative of the detected object light [¶0037],
a processing unit (5) configured to receive the spectral data output by the spectral detection unit and perform material identification in the flow of objects based on the spectral data (¶ [0013]).

As of claim 2, Honda discloses the spectral identification system wherein the conveying roller (11) has a cylindrical shape [see fig. 1] [¶0037].
As of claim 4, Honda discloses the spectral identification system wherein the outer lateral periphery has a surface normal that is perpendicular to the longitudinal rotation axis (see Figs. 1-3 and paragraphs [0037] - [0043]).

As of claim 5, Honda discloses the spectral identification system wherein the
objects are discharged from the conveying roller by gravity at the discharge end of the conveying path (¶0038, 0039).
As of claim 22, Honda discloses the spectral identification system wherein
the illumination unit comprises a single optical source [¶0039].
As of claim 23, Honda discloses the spectral identification system wherein
 the illumination unit comprises a plurality of optical sources, each optical source producing a respective portion of the illumination light [¶0039-0040].
As of claim 24, Honda discloses the spectral identification system wherein
the illumination unit comprises a solid-state optical source, an incandescent optical source, a fluorescent optical source, a discharge optical source, or a combination thereof [¶0040].

As of claim 25, Honda discloses the spectral identification system wherein
the spectral detection unit comprises at least one of a hyperspectral imager and a multispectral imager [¶0052, 0056].

As of claim 26, Honda discloses the spectral identification system wherein the spectral detection unit is configured to detect the object light as specularly reflected light
 produced by specular reflection of the illumination light from the objects [¶0042].

As of claim 27, Honda discloses the spectral identification system wherein
the spectral detection unit is configured to detect the object light as diffusively reflected light produced by diffuse reflection of the illumination light from the objects [¶0042, 0050].
As of claim 30, Honda discloses the spectral identification system further
comprising an input feeder located at or proximate the feed end of the conveying path to supply the flow of objects to the conveying surface [¶0038].

As of claim 32, Honda discloses an optical sorting system for optically sorting a flow of objects, the optical sorting system comprising: a spectral identification system; and a sorting unit configured to sort the objects discharged from the conveying roller end based on the material identification data received from the processing unit [¶0027].

As of claim 38, Honda discloses the spectral identification method further comprising supplying the objects to the conveying surface at the feed end of the conveying path [¶0038].

As of claim 39, Honda discloses the spectral identification method further comprising discharging the objects from the conveying roller by gravity at the discharge end of the conveying path [¶0038-0039].


As of claim 52, Honda discloses the spectral identification method wherein the projecting step comprises emitting the illumination light with a single optical source [¶0039].

As of claim 53, Honda discloses the spectral identification method wherein the projecting step comprises emitting the illumination light with a plurality of optical sources [¶0039].

As of claim 54, Honda discloses the spectral identification method wherein the detecting step comprises detecting the object light as specularly reflected light produced by specular reflection of the illumination light from the objects [¶0042].
As of claim 55, Honda discloses the spectral identification method wherein the detecting step comprises detecting the object light as transmitted light produced by transmission of the illumination light through the objects and the conveying surface [¶0042, 0050].
As of claim 58, Honda discloses the spectral identification method wherein the objects comprise metals, alloys, semiconductors, plastics, ceramics, glasses, organic materials, or a mixture thereof [¶0002].
As of claim 59, Honda discloses the spectral identification method wherein the objects comprise a mixture of plastic materials [¶0046].
As of claim 60, Honda discloses the spectral identification method wherein the objects comprise a mixture of plastic and glass materials [¶0046].
As of claim 61, Honda discloses the spectral identification method wherein the objects comprise white and/or lightly colored objects [¶002,0038].
As of claim 62, Honda discloses the spectral identification method wherein the objects comprise black and/or darkly colored objects [¶002,0038].
As of claim 65, Honda discloses an optical sorting method for optically sorting a flow of objects, the optical sorting method comprising: performing a spectral identification method and sorting the objects discharged from the conveying roller based on the material identification [¶0027].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Ichinomiya et al. (US 20140014762 A1) (herein after Ichinomiya).
As of claim 3, Honda discloses all the features of the claimed invention except the limitation such as: “wherein the conveying roller is made of polytetrafluoroethylene (PTFE), polyether ether ketone (PEEK), ultra-high-molecular-weight polyethylene (UHMW-PE), aluminum, or steel”.


[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].


However, Ichinomiya from the same field of endeavor discloses a conveying roller is made of polytetrafluoroethylene (PTFE), polyether ether ketone (PEEK), ultra-high-molecular-weight polyethylene (UHMW-PE), aluminum, or steel [¶0063, 0065].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Honda such that the conveying roller is made of steel, as taught by Ichinomiya, for the advantages such as: in order to obtain an optimum measurement. 
	
	
	
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Sparks et al. (US 20030111202 A1) (herein after Sparks).
As of claim 31, Honda discloses all the features of the claimed invention except the limitation such as: “wherein the input feeder comprises a vibrating table”.


[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].

However, Sparks from the same field of endeavor discloses an input feeder comprises a vibrating table [¶0115].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Honda such that the input feeder comprises the vibrating table, as taught by Sparks, for the advantages such as: in order to obtain an optimum measurement. 
	
	


Allowable Subject Matter
Claims 6-21, 33-36, 40-51, 57, 63-64, 66-70 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 6, the prior arts alone or in combination fails to disclose the claimed limitations such as “the spectral detection unit comprises a detector configured to detect the object light in a detection waveband, the illumination waveband and the detection waveband both comprising wavelengths ranging from about 0.2 micrometer to about 15 micrometers” along with all other limitations of the claim. 
As to claim 7, the prior arts alone or in combination fails to disclose the claimed limitations such as “the spectral detection unit comprises a detector configured to detect the object light in a detection waveband, the illumination waveband and the detection waveband both comprising wavelengths ranging from about 0.4 micrometer to about 0.7 micrometer” along with all other limitations of the claim. 
As to claim 8, the prior arts alone or in combination fails to disclose the claimed limitations such as “the spectral detection unit comprises a detector configured to detect the object light in a detection waveband, the illumination waveband and the detection waveband both comprising wavelengths ranging from about 0.9 micrometer to about 1.7 micrometers” along with all other limitations of the claim. 
As to claim 9, the prior arts alone or in combination fails to disclose the claimed limitations such as “the spectral detection unit comprises a detector configured to detect the object light in a detection waveband, the illumination waveband and the detection waveband both comprising wavelengths ranging from about 1.3 micrometers to about 1.9 micrometers” along with all other limitations of the claim. 
As to claim 10, the prior arts alone or in combination fails to disclose the claimed limitations such as “the spectral detection unit comprises a detector configured to detect the object light in a detection waveband, the illumination waveband and the detection waveband both comprising wavelengths ranging from about 3 micrometers to about 8 micrometers” along with all other limitations of the claim. 
As to claim 33, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein the sorting unit is configured to sort the objects as they fall by gravity from the conveying roller at the discharge end of the conveying path” along with all other limitations of the claim. 
As to claim 40, the prior arts alone or in combination fails to disclose the claimed limitations such as “the conveying step comprises conveying the objects at a conveying speed ranging from about 0.1 meter per second to about 1.5 meters per second” along with all other limitations of the claim. 
As to claim 41, the prior arts alone or in combination fails to disclose the claimed limitations such as “the detecting step comprises detecting the object light in a detection waveband, the illumination waveband and the detection waveband both comprising wavelengths ranging from about 0.2 micrometer to about 15 micrometers” along with all other limitations of the claim. 
As to claim 42, the prior arts alone or in combination fails to disclose the claimed limitations such as “the detecting step comprises detecting the object light in a detection waveband, the illumination waveband and the detection waveband both comprising wavelengths ranging from about 0.4 micrometer to about 0.7 micrometer” along with all other limitations of the claim. 
As to claim 43, the prior arts alone or in combination fails to disclose the claimed limitations such as “the detecting step comprises detecting the object light in a detection waveband, the illumination waveband and the detection waveband both comprising wavelengths ranging from about 0.9 micrometer to about 1.7 micrometers” along with all other limitations of the claim. 
As to claim 44, the prior arts alone or in combination fails to disclose the claimed limitations such as “the detecting step comprises detecting the object light in a detection waveband, the illumination waveband and the detection waveband both comprising wavelengths ranging from about 1.3 micrometers to about 1.9 micrometers” along with all other limitations of the claim. 
As to claim 45, the prior arts alone or in combination fails to disclose the claimed limitations such as “the detecting step comprises detecting the object light in a detection waveband, the illumination waveband and the detection waveband both comprising wavelengths ranging from about 3 micrometers to about 8 micrometers” along with all other limitations of the claim. 
As to claim 57, the prior arts alone or in combination fails to disclose the claimed limitations such as “a library containing a plurality of reference spectral signatures associated with a respective plurality of material properties; accessing the library and finding a match between the measured spectral signature and a corresponding one of the reference spectral signatures stored in the library; and assigning to the flow of objects the respective one of the material properties associated with the corresponding one of the reference spectral signatures” along with all other limitations of the claim. 
As to claim 63, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein the objects have a characteristic size ranging from about 0.2 millimeter to about 50 millimeters” along with all other limitations of the claim. 
As to claim 64, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein the characteristic size ranges from about 2 millimeters to about 25 millimeters” along with all other limitations of the claim. 
As to claim 66, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein the sorting step comprises sorting the objects at a sorting rate ranging from about 10 kilograms per hour to about 1000 kilograms per hour” along with all other limitations of the claim. 

As to claim 67, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein the sorting step comprises sorting the objects as they fall by gravity from the conveying roller at the discharge end of the conveying path” along with all other limitations of the claim. 

Claims 11-21, 34-36, 46-51, 68-70 are allowable due to their dependencies. 




Claims 71-85, 87-103 and 105-109 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 71, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a blackbody-like source having an operating temperature of at least about 2000 kelvins, the illumination unit being configured to emit illumination light upon the object in the illumination zone, the illumination light comprising wavelengths lying in an illumination waveband ranging from about 2.5 micrometers to about 8 micrometers; and a MWIR detection unit having a detection waveband encompassing the illumination waveband and configured to detect object” along with all other limitations of the claim. 
As to claim 93, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a blackbody-like source maintained at an operating temperature of at least about 2000 kelvins, the illumination light comprising wavelengths lying in an illumination waveband ranging from about 2.5 micrometers to about 8 micrometers; and detecting object light emanating from the illuminated object in detection waveband encompassing the illumination waveband” along with all other limitations of the claim. 


 

Claims 72-85, 87-92, 94-103 and 105-109 are allowable due to their dependencies. 
The closest references, Honda and Ichinomiya et al. alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886